FILED
                            NOT FOR PUBLICATION                             SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30271

               Plaintiff - Appellee,             D.C. No. 2:02-cr-00292-JCC

  v.
                                                 MEMORANDUM *
DWIGHT ANTHONY WEEMS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Dwight Anthony Weems appeals from the district court’s order denying his

18 U.S.C. § 3582(c)(2) motion for a reduced sentence. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Weems contends that the district court erred by denying his motion for a

reduction in his sentence, which was imposed upon revocation of supervised

release, because it is part of his original sentence for which the Sentencing

Guidelines range has been lowered. Assuming, without deciding, that his notice of

appeal is timely, see United States v. Sadler, 480 F.3d 932, 936 (9th Cir. 2007),

Weems’ arguments are foreclosed by United States v. Morales, 590 F.3d 1049 (9th

Cir. 2010).

      AFFIRMED.




                                           2                                    09-30271